DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mattress” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 6, 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 6, Applicant’s use of the term “preferably” (line 2) renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained;  the use of the term should be avoided.
In regard to claim 7, Applicant’s use of the term “preferably” (line 2) renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained;  the use of the term should be avoided.
In regard to claim 11, Applicant’s use of the term “preferably” (line 2) renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained;  the use of the term should be avoided.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-3, 5, 6, 8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Douglas et al. (US 6,702,757).
The Douglas et al. reference discloses a multisensory (i.e. including olfactory) stimulation system comprising a chamber 26 with an associated mattress 25, a source of a carrier gas 105, a plurality of scent odorization circuits (see col. 10, line 59 – col. 11, line 28) with associated containers 100 of volatile substances, container inlets  102 with an inlet valve 104, a container outlet line 108 with a container outlet valve 110 and a control unit 245, as claimed.
In regard to claim 2, the mere operation of the system while switching from one scent to another will essentially act as a cleaning circuit for a period of time (even for just an instant) since gas will be continuously extracted from outlet line 108 thus cleaning the outlet line of the previous scent.
In regard to claim 3, even air has a medicinal value. 
In regard to claim 5, each container at least partly resemble a U-shaped cross-section (see Figure 8).
In regard to claim 11, the cleaning period (i.e. the time switch from one scent to another) would only be for an instance that would most certainly be less than 2 s.
In regard to claim 12, see col. 8, line 65 – col. 9, line 23.
In regard to claim 14, the chamber 26 is most definitely capable of being used as an incubator if so desired.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. (US 6,702,757).
In regard to claim 4, the Douglas et al. reference discloses a stimulation system (supra), but fails to disclose the carrier gas being provided at a flow greater than 300 ml/min and less than 500 ml/min.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the carrier gas at a flow greater than 300 ml/min and less than 500 ml/min, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In regard to claim 9, the Douglas et al. reference discloses a stimulation system (supra) including a casing shown with dashed lines in Figure 8, but fails to disclose the largest dimension of the casing being less than 50 cm.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the largest dimension of the casing being less than 50 cm (if not already), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.




Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. (US 6,702,757) in view of Hayes et al. (US 6,325,475).
The Douglas et al. reference discloses a stimulation system (supra), but fails to disclose the volatile substances be chosen from a group consisting a Carvone, Vanillin and Limonene.  The Hayes et al. reference discloses another stimulation system that utilizes a group of volatile substances including at least Vanillin (see col. 20, lines 10-37).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a volatile substance that includes at least Vanillin as, for example, taught by Hayes et al. for its known therapeutic value.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885.  The examiner can normally be reached on Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649